THE THIRTEENTH COURT OF APPEALS

                                    13-19-00030-CV


              CITY OF LAREDO, WEBB COUNTY, LAREDO COLLEGE,
                    AND U.S. TRAILERS RELOCATORS, LLC
                                    v.
                 THE UNITED INDEPENDENT SCHOOL DISTRICT


                                    On Appeal from the
                        49th District Court of Webb County, Texas
                          Trial Cause No. 2016TXA000111-D1


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 10, 2020